Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,824,611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ryan A. Heck (Reg. No. 51,795) on May 17, 2022.
The application has been amended.  
Please replace most recently filed claims with the following:
1.	(Original)  A computing system comprising:
a memory;
one or more hardware processor units coupled to the memory; and
one or more computer readable storage media storing computer-executable instructions that, when executed, cause the computing system to perform operations comprising:
determining a plurality of tables associated with a plurality of read and write requests in a multi-node database system;
determining an initial table distribution for the plurality of tables among a plurality of nodes of the multi-node database system;
forming a first redistribution of the plurality of tables among the plurality of nodes by moving at least a first table from a first node of the plurality of nodes in the initial table distribution to a second node of the plurality of nodes, the second node of the plurality of nodes being different than the first node of the plurality of nodes;
determining a first score for the initial table distribution based at least in part on a score function comprising a plurality of performance metrics, the performance metrics based at least in part on the plurality of read and write requests;
determining a second score for the first redistribution based at least in part on the score function;
determining that the second score is lower than the first score;
based on the determining that the second score is lower than the first score, forming a second redistribution of the plurality of tables among the plurality of nodes by moving at least a second table from a second node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the third node is the second node provided that the at least a second table is not the at least a first table; (2) the at least a second table is the at least the first table provided that the third node is not the second node; or (3) the third node is not the first node or the second node and the at least a second table is not the at least a first table;
determining a third score for the first redistribution based at least in part on the score function;
determining that the second score is lower than the third score;
based on the determining that the second score is lower than the third score, forming a third redistribution of the plurality of tables among the plurality of nodes by moving at least a third table from a fourth node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the fourth node is the third node, the second node, or the first node; or the at least a third table is the at least a second table or the at least a first table, provided that (1) that the third redistribution is not the second redistribution, the first redistribution, or the initial table distribution; or (2) the fourth node is different than the third node, the second node, and the first node and the at least a third table is different than the at least a second table and the at least a first table;
evaluating zero or more additional table redistributions; and
outputting a final table distribution, the final table distribution comprising an identifier for each of the multiple nodes and identifiers for tables of the multiple tables associated with respective nodes of the multiple nodes.

	2.	(Original)  The computing system of claim 1, wherein the performance metrics of the score function comprise execution metrics associated with executing the plurality of read and write requests.

	3.	(Original)  The computing system of claim 2, the operations further comprising:
executing the plurality of read and write requests on the first redistribution.

4.	(Original)  The computing system of claim 2, wherein the execution metrics comprise a number of database operations that are carried out at the plurality of nodes.

5.	(Original)  The computing system of claim 2, wherein the execution metrics comprise a number of transaction commit operations that are coordinated among the plurality of nodes.

6.	(Original)  The computing system of claim 2, wherein the execution metrics comprise a number of query operations that retrieve data from the plurality of nodes.

7.	(Original)  The computing system of claim 1, wherein the score function considers an evenness of distribution of computing resources among the plurality of nodes.  

8.	(Original)  The computing system of claim 1, wherein the score function considers evenness of distribution of table data.

9.	(Original)  The computing system of claim 1, wherein the score function considers an evenness of distribution of processor use during execution of the plurality of read and write requests.

10.	(Original)  The computing system of claim 1, wherein the score function considers an evenness of distribution of memory use during execution of the plurality of read and write requests.    

11.	(Original)  The computing system of claim 1, wherein the score function considers an evenness of distribution of query language statement executions during execution of the plurality of read and write requests.

12	(Original)  The computing system of claim 1, wherein the score function comprises an objective function comprising a plurality of execution metrics.

13.	(Original)  The computing system of claim 12, wherein the objection function comprises:
                
                    f
                    =
                    α
                    
                        
                            t
                            w
                            o
                            -
                            p
                            h
                            a
                            s
                            e
                             
                            c
                            o
                            m
                            m
                            i
                            t
                             
                            c
                            o
                            u
                            n
                            t
                        
                    
                    +
                    β
                    
                        
                            m
                            u
                            l
                            t
                            i
                            n
                            o
                            d
                            e
                             
                            q
                            u
                            e
                            r
                            y
                             
                            c
                            o
                            u
                            n
                            t
                        
                    
                    +
                    γ
                    
                        
                            s
                            p
                            a
                            c
                            e
                             
                            u
                            s
                            a
                            g
                            e
                             
                            d
                            i
                            s
                            t
                            r
                            i
                            b
                            u
                            t
                            i
                            o
                            n
                        
                    
                    +
                    δ
                    
                        
                            p
                            r
                            o
                            c
                            e
                            s
                            s
                            o
                            r
                             
                            t
                            i
                            m
                            e
                             
                            d
                            i
                            s
                            t
                            r
                            i
                            b
                            u
                            t
                            i
                            o
                            n
                        
                    
                
            
where two-phase commit count is a number of two-phase commit operations determined to occur during execution of the plurality of read and write requests, multinode query count is a number of multinode queries determined to occur during execution of the plurality of read and write requests, space usage distribution is a distribution of storage space for database tables determined to occur during execution of the plurality of read and write requests, processor time distribution is a distribution of processor use determined to occur during execution of the plurality of read and write requests, and α, β, γ, and δ are weighting factors.

14.	(Original)  The computing system of claim 1, wherein forming the second redistribution is carried out after determining whether a probability of accepting the second score is met, wherein the probability depends on a variable that decreases over time.  

15.	(Currently Amended)  The computing system of claim [[15]]14, wherein the variable is a temperature factor that decreases from an initial value.

16.	(Original)  The computing system of claim 1, wherein a number of table redistributions evaluated during the evaluating zero or more additional table redistributions is carried out until a stopping condition is satisfied, the stopping condition comprising a threshold temperature.

17.	(Original)  The computing system of claim 16, the operations further comprising:
prior to determining that the second score is lower than the third score, lowering the temperature; and
after a given evaluation carried out during the evaluating the zero or more additional table redistributions, lowering the temperature.  

18.	(Original)  The computing system of claim 1, the operations further comprising:
automatically redistributing the plurality of tables according to the final table distribution.

19.	(Original)  A method, implemented in a computing system comprising at least one hardware processor and at least one memory, the method comprising:
determining a plurality of tables associated with a plurality of read and write requests in a multi-node database system;
determining an initial table distribution for the plurality of tables among a plurality of nodes of the multi-node database system;
forming a first redistribution of the plurality of tables among the plurality of nodes by moving at least a first table from a first node of the plurality of nodes in the initial table distribution to a second node of the plurality of nodes, the second node of the plurality of nodes being different than the first node of the plurality of nodes;
determining a first score for the initial table distribution based at least in part on a score function comprising a plurality of performance metrics, the performance metrics based at least in part on the plurality of read and write requests;
determining a second score for the first redistribution based at least in part on the score function;
determining that the second score is lower than the first score;
based on the determining that the second score is lower than the first score, forming a second redistribution of the plurality of tables among the plurality of nodes by moving at least a second table from a second node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the third node is the second node provided that the at least a second table is not the at least a first table; (2) the at least a second table is the at least the first table provided that the third node is not the second node; or (3) the third node is not the first node or the second node and the at least a second table is not the at least a first table;
determining a third score for the first redistribution based at least in part on the score function;
determining that the third score is lower than the second score;
based on the determining that the third score is lower than the second score, forming a third redistribution of the plurality of tables among the plurality of nodes by moving at least a third table from a fourth node of the plurality of nodes in the second redistribution to a third node of the plurality of nodes, wherein (1) the fourth node is the third node, the second node, or the first node; or the at least a third table is the at least a second table or the at least a first table, provided that (1) that the third redistribution is not the second redistribution, the first redistribution, or the initial table distribution; or (2) the fourth node is different than the third node, the second node, and the first node and the at least a third table is different than the at least a second table and the at least a first table;
evaluating zero or more additional table redistributions; and
outputting a final table distribution, the final table distribution comprising an identifier for each of the multiple nodes and identifiers for tables of the multiple tables associated with respective nodes of the multiple nodes.

20.	(Original)  One or more computer-readable storage media comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a plurality of tables associated with a plurality of read and write requests in a multi-node database system;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine an initial table distribution for the plurality of tables among a plurality of nodes of the multi-node database system;
computer-executable instructions that, when executed by the computing system, cause the computing system to form a first redistribution of the plurality of tables among the plurality of nodes by moving at least a first table from a first node of the plurality of nodes in the initial table distribution to a second node of the plurality of nodes, the second node of the plurality of nodes being different than the first node of the plurality of nodes;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a first score for the initial table distribution based at least in part on a score function comprising a plurality of performance metrics, the performance metrics based at least in part on the plurality of read and write requests;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a second score for the first redistribution based at least in part on the score function;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that the second score is lower than the first score;
computer-executable instructions that, when executed by the computing system, cause the computing system to, based on the determining that the second score is lower than the first score, form a second redistribution of the plurality of tables among the plurality of nodes by moving at least a second table from a second node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the third node is the second node provided that the at least a second table is not the at least a first table; (2) the at least a second table is the at least a first table provided that the third node is not the second node; or (3) the third node is not the first node or the second node and the at least a second table is not the at least a first table;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a third score for the first redistribution based at least in part on the score function;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that the third score is lower than the second score;
computer-executable instructions that, when executed by the computing system, cause the computing system to, based on the determining that the third score is lower than the second score, form a third redistribution of the plurality of tables among the plurality of nodes by moving at least a third table from a fourth node of the plurality of nodes in the second redistribution to a third node of the plurality of nodes, wherein (1) the fourth node is the third node, the second node, or the first node; or the at least a third table is the second table or the at least a first table, provided for (1) that the third redistribution is not the second redistribution, the first redistribution, or the initial table distribution; or (2) the fourth node is different than the third node, the second node, and the first node and the at least a third table is different than the at least a second table and the at least a first table;
computer-executable instructions that, when executed by the computing system, cause the computing system to evaluate zero or more additional table redistributions; and
computer-executable instructions that, when executed by the computing system, cause the computing system to output a final table distribution, the final table distribution comprising an identifier for each of the multiple nodes and identifiers for tables of the multiple tables associated with respective nodes of the multiple nodes.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Lam et al. and Chen et al. does not teach “determining a first score for the initial table distribution based at least in part on a score function comprising a plurality of performance metrics, the performance metrics based at least in part on the plurality of read and write requests; determining a second score for the first redistribution based at least in part on the score function; determining that the second score is lower than the first score; based on the determining that the second score is lower than the first score, forming a second redistribution of the plurality of tables among the plurality of nodes by moving at least a second table from a second node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the third node is the second node provided that the at least a second table is not the at least a first table; (2) the at least a second table is the at least the first table provided that the third node is not the second node; or (3) the third node is not the first node or the second node and the at least a second table is not the at least a first table; determining a third score for the first redistribution based at least in part on the score function; determining that the second score is lower than the third score; based on the determining that the second score is lower than the third score, forming a third redistribution of the plurality of tables among the plurality of nodes by moving at least a third table from a fourth node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the fourth node is the third node, the second node, or the first node; or the at least a third table is the at least a second table or the at least a first table, provided that (1) that the third redistribution is not the second redistribution, the first redistribution, or the initial table distribution; or (2) the fourth node is different than the third node, the second node, and the first node and the at least a third table is different than the at least a second table and the at least a first table; evaluating zero or more additional table redistributions; and outputting a final table distribution, the final table distribution comprising an identifier for each of the multiple nodes and identifiers for tables of the multiple tables associated with respective nodes of the multiple nodes” as shown in the independent claims 1, 19 and 20. Thereby, the combination of limitations in claims 1, 19 and 20 is not taught by the prior art.  Therefore, claims 1, 19 and 20 are allowed.
The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168